Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 1 of 52 PageID# 848



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


 TREVOR FITZGIBBON                           )
                                             )
        Plaintiff,                           )
                                             )
 v.                                          )              Case No. 3:19-cv-477-REP
                                             )
                                             )              TRIAL BY JURY
 JESSELYN A. RADACK                          )              IS DEMANDED
                                             )
        Defendant.                           )
                                             )


                     THIRD AMENDED COMPLAINT
        Plaintiff, Trevor Fitzgibbon (“Fitzgibbon” or “Plaintiff”), by counsel, pursuant to

 Rule 15(a)(2) of the Federal Rules of Civil Procedure (the “Rules”) and the Court’s Order

 entered on May 1, 2020 [ECF No. 80], files the following Third Amended Complaint

 against Defendant, Jesselyn A. Radack (“Radack”).

        Plaintiff seeks (a) compensatory damages and punitive damages in an amount not

 less than $5,350,000.00, (b) prejudgment interest on the principal sum awarded by the

 Jury from April 9, 2019 to the date of Judgment at the rate of six percent (6%) per year,

 (c) reasonable attorney’s fees in an amount to be determined by the Court, but not less

 than $250,000.00, pursuant to contract and Rule 54(d)(2), and (d) court costs – arising

 out of Defendant Radack’s breach of contract, defamation and common law conspiracy.




                                             1
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 2 of 52 PageID# 849



                                  I. INTRODUCTION

        1.      Jesselyn Radack is a deceitful and spiteful abuser of social media.

        2.      On April 26, 2019, the United States District Court for the Eastern District

 of Virginia held Radack in contempt. In its Order, the Court specifically found that:




 [Fitzgibbon v. Radack, Case 3:18-cv-247 (Document 97, p. 3)].

        3.      This case is about Radack’s breach of a settlement agreement and her

 continuing use of Twitter to publish false and defamatory statements about Fitzgibbon.

        4.      Fitzgibbon seeks money damages for the extreme and unconscionable

 defamation being perpetrated by Radack and her confederates.          Radack’s vengeful,

 indiscriminate and persistent use of social media to defame must be stopped. Radack

 holds a law license. She has committed criminal or deliberately wrongful acts that reflect

 adversely on her honesty, trustworthiness or fitness to practice law. She has engaged in

 conduct involving dishonesty, fraud, deceit and misrepresentation.           She and her

 confederates cannot be allowed to use social media as a weapon to injure human beings.

 Radack should be punished for her unlawful actions and a very strong message needs to

 be sent to prevent others from acting in a similar way.



                                              2
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 3 of 52 PageID# 850



                                       II. PARTIES

        5.      Plaintiff, Trevor Fitzgibbon (“Fitzgibbon”), was born in Lynchburg,

 Virginia. He is 48-years old. He is a citizen of North Carolina. Fitzgibbon provides

 domestic and global public relations and communication strategy for clients in Virginia

 and elsewhere. Fitzgibbon’s clients include whistleblowers, authors, artists and activists.

        6.      Radack is a citizen of the District of Columbia. Through her business as

 an advisor to whistleblowers and Government leakers, Radack has deep ties to Virginia.

 She has multiple clients in Virginia for whom she provides substantial ongoing legal

 services. In addition, she consults and provides business advice to multiple persons in

 Virginia, including, without limitation, members of the Advisory Board of ExposeFacts.

 [https://exposefacts.org/advisory-board/]. Radack is a high-profile strategist, business

 advisor, attorney, author and lecturer. She regularly accepts speaking engagements, both

 in the United States (including Virginia) and abroad. Radack conducts her business,

 including advertising her services to clients and prospective clients in Virginia, by and

 through Twitter. Radack operates Twitter account, @JesselynRadack. She has over

 36,500 followers. Many of Radack’s high-profile followers – i.e., her audience to whom

 she tweets, promotes her causes, solicits and engages in business – live and work in

 Virginia.   [E.g.,    @RVAwonk;      @JohnKiriakou;      @barodi_said;     @MarkWarner;

 @andrewmcockburn;           @B_Ehrenreich;          @MatthewPHoh;           @joshgerstein;

 @AdamParkhomenko]. Radack published the tweets at issue in this action to each of

 these Virginians and hundreds of others. The tweets were read in Virginia and caused

 damage in Virginia.




                                              3
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 4 of 52 PageID# 851



                            III. JURIDICTION AND VENUE

        7.      The United States District Court for the Eastern District of Virginia has

 subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are

 citizens of different States and the amount in controversy exceeds the sum or value of

 $75,000, exclusive of interest, costs and fees.

        8.      Radack is subject to personal jurisdiction in Virginia pursuant to

 Virginia’s long-arm statute, § 8.01-328.1(A)(1), (A)(3) and (A)(4) and § 8.01-328.1(B) of

 the Code, as well as the Due Process Clause of the United States Constitution. She is

 subject to both general and specific personal jurisdiction. She engages in continuous and

 systematic business in Virginia.      The contract at issue (settlement agreement) was

 accepted in Virginia; performed in Virginia; and is governed by Virginia law. Radack

 and her agents committed multiple independent torts and acts of defamation in whole or

 part in Virginia. Fitzgibbon suffered loss in Virginia, when, as a result of Radack’s

 promises, Fitzgibbon agreed to dismiss his action against Radack that was pending in this

 Court. Fitzgibbon also suffered harm in Virginia where Radack published defamatory

 tweets to her followers and to Fitzgibbon’s clients, colleagues and friends. Radack has

 minimum contacts with Virginia such that the exercise of personal jurisdiction over her

 comports with traditional notions of fair play and substantial justice and is consistent with

 the Due Process Clause of the United States Constitution. Radack’s misrepresentations

 and persistent course of defamation has been purposefully directed at Fitzgibbon and

 Virginia.




                                               4
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 5 of 52 PageID# 852



           9.    Venue is proper in the Richmond Division of the United States District

 Court for the Eastern District of Virginia pursuant to Title 28 U.S.C. § 1391(b)(1) and

 (b)(2).

                              IV. BACKGROUND FACTS

           10.   On April 13, 2018, Fitzgibbon commenced an action against Radack in the

 United States District Court for the Eastern District of Virginia (Case 3:18-cv-247-REP)

 (the “Original Radack Action). In a second amended complaint filed in the Original

 Radack Action [Document 60], Fitzgibbon alleged claims of malicious prosecution,

 defamation, insulting words, abuse of process, and conspiracy. In the Original Radack

 Action, Fitzgibbon sought money damages in the sum of $10,350,000.00 as a result of

 Radack’s malicious prosecution, defamation and other wrongdoing.

           11.   In March and April 2019, after the District Court in the Original Radack

 Action entered an Order to Show Cause [Document 87] why Radack should not be held

 in contempt for violating a restraining order entered in the Original Radack Action

 [Document 41], Radack made multiple material representations to Fitzgibbon for the

 purpose of inducing Fitzgibbon to settle his claims against Radack and her employer, the

 Institute for Public Accuracy (“IPA”),1 and release Radack and IPA from liability.

 Radack represented that:

           ●     She would not tweet, retweet, reply, like or otherwise post anything on
                 Twitter, Facebook, YouTube or any other social media platform, or any
                 other print or media outlet, that mentions Fitzgibbon or that is of and
                 concerning Fitzgibbon;




           1
               Fitzgibbon’s claims against IPA were the subject of a separate action.
 [Case 3:19-cv-102-REP (E.D. Va.)].


                                              5
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 6 of 52 PageID# 853



        ●      She would not direct, request, encourage, entice, procure or otherwise
               cause any third party, including but not limited to any friends, colleagues,
               or clients, to tweet, retweet, reply, like or otherwise post anything on
               Twitter, Facebook, YouTube, any other social media platform, or any print
               or media outlet, that mentions Fitzgibbon or that is of and concerning
               Fitzgibbon;

        ●      She would refrain from publishing, making, printing or communicating,
               electronically, orally, in writing, or in any other manner, to any third party
               (excluding her family members) or to the print or broadcast media, within
               social media of any nature, or on the Internet, any disparaging comments
               or words that would cause or contribute to Fitzgibbon being held in
               disrepute by the public.

 (the “Radack Representations”).

        12.    Fitzgibbon    reasonably    and   justifiably   relied   upon   the   Radack

 Representations by agreeing to settle the Original Radack Action, dismiss the Original

 Radack Action with prejudice, and release Radack and IPA from liability.

        13.    On April 9, 2019, Fitzgibbon signed a settlement agreement with Radack.

 The agreement is governed by Virginia law. Radack delivered the settlement checks to

 Virginia and made the representations that induced the settlement in Virginia. Fitzgibbon

 was induced by Radack’s representations to enter into the settlement agreement. But for

 Radack’s representations, Fitzgibbon would not have signed the settlement agreement.

                         COUNT I – BREACH OF CONTRACT

        14.    Paragraph 4 of the settlement agreement contains the following material

 terms and conditions:




                                             6
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 7 of 52 PageID# 854




        15.    Paragraph 4(e) of the settlement agreement provides that:




 Although ¶ 4(e) provides a contract remedy (liquidated damages) in the event of a

 material breach of paragraph 4 of the settlement agreement, ¶ 4(e) does not and was not

 intended to afford the remedy for conduct that is independently tortious and actionable,

 such as defamation. See Kappa Sigma Fraternity v. Richard G. Miller Memorial

 Foundation, 2008 WL 445005 (E.D. Va. 2008) (counterclaim plaintiff alleged both


                                            7
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 8 of 52 PageID# 855



 breach of a non-disparagement clause in a settlement agreement and defamation per se).

 Paragraph 4(e) was also never intended to prevent either party from pursuing a claim of

 defamation or seeking punitive damage for any independent, willful tort. A&E Supply

 Co., Inc. v. Nationwide Mut. Ins. Co., 612 F.Supp. 760, 766 (W.D. Va. 1985) (“the court

 holds that it is proper to award punitive damages where there is an award of

 compensatory damages for breach of contract accompanied by proof of an independent,

 willful tort [defamation] beyond the mere breach of a duty imposed by the contract”).

        16.    Paragraph 12 of the settlement agreement provides that:




        17.    Paragraph 19 of the settlement agreement states that:




        18.    Fitzgibbon and Radack signed the settlement agreement on April 9, 2019.

        19.    The settlement agreement is a valid and enforceable contract.

        20.    After April 9, 2019, Radack breached the settlement agreement by (a)

 tweeting, retweeting, replying, liking or otherwise posting statements on Twitter that

 mentioned Fitzgibbon or that were of and concerning Fitzgibbon (see below), (b)




                                             8
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 9 of 52 PageID# 856



 directing, requesting, encouraging, enticing, procuring or otherwise causing third parties,

 including, but not limited to, tweeps, friends, colleagues, or clients, to tweet, retweet,

 reply, like or otherwise post statements on Twitter that mentioned Fitzgibbon or that were

 of and concerning Fitzgibbon (see below), (c) publishing, making, printing or

 communicating to third parties (who were not family members) disparaging comments or

 words that would cause or contribute to Fitzgibbon being held in disrepute by the public

 (see below), and (d) by disclosing the terms and conditions of the settlement agreement to

 unauthorized persons, including Raymond Johansen and @jimmysllama (see below).

 The following tweets, retweets, replies, likes, posts and direct messages by Radack and/or

 her co-conspirators constitute a breach the settlement agreement:

                                           20(a)




                                             9
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 10 of 52 PageID# 857



                                   20(b)




                                   20(c)




                                    10
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 11 of 52 PageID# 858



                                   20(d)




                                    11
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 12 of 52 PageID# 859



                                   20(e)




                                    12
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 13 of 52 PageID# 860



                                   20(f)




                                    13
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 14 of 52 PageID# 861



                                   20(g)




                                   20(h)




                                    14
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 15 of 52 PageID# 862



                                   20(i)




                                    15
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 16 of 52 PageID# 863



                                          20(j)




                                         20(k)




  [The “list” referred to by Radack in her direct message is the following tweet by the

  Whistleblower on June 8, 2019:




                                           16
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 17 of 52 PageID# 864



                                   20(l)




                                    17
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 18 of 52 PageID# 865



                                   20(m)




                                    18
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 19 of 52 PageID# 866



                                   20(n)




                                    19
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 20 of 52 PageID# 867



                                   20(o)




                                    20
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 21 of 52 PageID# 868



                                   20(p)




                                    21
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 22 of 52 PageID# 869



                                   20(q)




                                    22
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 23 of 52 PageID# 870



                                           20(r)




  [Although not mentioned by name, the reference in Radack’s reply to “his picture” and

  “he” is to Fitzgibbon.     Radack and Goldberg had many communications about

  Fitzgibbon. The subject matters of “intimate partner violence”, i.e., rape, fear, abuse,




                                            23
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 24 of 52 PageID# 871



  coercion and threats mirror Radack’s accusations concerning Fitzgibbon. Fitzgibbon is

  the only male who fits “every element on this wheel”.].

                                            20(s)




  [Although not mentioned by name, the reference to “predator” is to Fitzgibbon. In the

  past, Radack has repeatedly called Fitzgibbon a “predator”. As is well-known publicly,

  Fitzgibbon formerly represented Julian Assange and WikiLeaks.       In February 2019,

  journalist Elizabeth Vos (“Vos”) wrote an article and tweeted about the Original Radack


                                             24
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 25 of 52 PageID# 872



  Action (See, e.g., https://disobedientmedia.com/2019/02/fitzgibbon-sues-the-institute-for-

  public-accuracy-for-alleged-defamation-by-jesselyn-radack/;

  https://twitter.com/ElizabethleaVos/status/1096470499922718723).       Vos’ article and

  tweets are largely supportive of Fitzgibbon. Thus, Radack describes Vos as an “eager

  stenographer” for Fitzgibbon.].

                                            20(t)




                                             25
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 26 of 52 PageID# 873



  [In this tweet, Radack describes herself as the “victim” of doctored the texts and images

  that were “weaponized” against her by a “serial predator”.           This tweet is of and

  concerning Fitzgibbon and the texts and images refer to the texts and selfies that were at

  issue in the Original Radack Action. In many prior tweets, Radack has claimed that

  Fitzgibbon is a “serial predator” and that he “weaponized” information (which he did

  not). Fitzgibbon is the only person Radack consistently refers to as a “serial predator”.].

                                             20(u)




  [Although not mentioned by name, the “assailant” is Fitzgibbon. Indeed, Fitzgibbon is

  the only “assailant” that Radack has ever identified. In many other tweets, Radack and

  her confederates accuse Fitzgibbon of setting up a Twitter account to “stalk” and

  “threaten” Radack, her clients, family and friends. (See, e.g., ¶¶ 20(d), 20(m) above)].


                                               26
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 27 of 52 PageID# 874



                                   20(v)




                                    27
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 28 of 52 PageID# 875



                                   20(w)




                                    28
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 29 of 52 PageID# 876



                                   20(x)




                                    29
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 30 of 52 PageID# 877



                                         20(y)




  [Although not mentioned by name, this tweet is of and concerning Fitzgibbon. Each of

  the bullet points describes something that Fitzgibbon has done or that Radack has

  accused him in the past of doing. The information is very specific and is immediately

  attributable to Fitzgibbon.].

                                          20(z)




                                           30
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 31 of 52 PageID# 878



                                   20(aa)




                                    31
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 32 of 52 PageID# 879



                                  20(bb)




                                   20(cc)




                                    32
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 33 of 52 PageID# 880



                                  20(dd)




                                    33
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 34 of 52 PageID# 881




                                   20(ee)




                                    34
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 35 of 52 PageID# 882



                                   20(ff)




                                  20(gg)




                                    35
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 36 of 52 PageID# 883



                                  20(hh)




                                   20(ii)




                                    36
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 37 of 52 PageID# 884



                                   20(jj)




                                    37
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 38 of 52 PageID# 885



                                  20(kk)




                                    38
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 39 of 52 PageID# 886



                                   20(ll)




                                    39
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 40 of 52 PageID# 887




  [Although not mentioned by name, this tweet and the corresponding statement published

  on the GoFundMe website is of and concerning Fitzgibbon and this lawsuit.].




                                            40
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 41 of 52 PageID# 888



                                           20(mm)




         21.     In addition to the above tweets, retweets, replies, liked, posts, and direct

  messages, Radack has, upon information and belief, sent many more direct messages and

  encrypted messages and emails to Johansen and others that mention Fitzgibbon, that are

  of and concerning Fitzgibbon, and/or that disparage Fitzgibbon.        Radack refuses to

  disclose these documents, which are in her exclusive possession and control. Fitzgibbon

  relies on these documents and incorporates them herein in support of Counts I, II and III.

         22.     As a direct result of Radack’s breaches of contract, Fitzgibbon suffered

  damage and incurred loss, including, without limitation, liquidated damages, loss of

  income and injury to business, attorney’s fees, court costs, and other damages in an

  amount to be determined by the evidence, but not less than $500,000.00.

                          COUNT II – DEFAMATION PER SE

         23.     The statements by Radack in paragraphs 20(h), 20(i), 20(j), 20(k), 20(l),

  20(m), 20(n), 20(o), 20(r), 20(s), 20(t), 20(u), 20(w), 20(x), 20(y), and 20(z) above are

  false and independently actionable as defamation.




                                              41
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 42 of 52 PageID# 889



         24.     The statements by Radack’s co-conspirators in paragraphs 20(a), 20(b),

  20(c), 20(d), 20(f), 20(p), 20(q), 20(aa), 20(bb), 20(cc), 20(kk) and 20(mm) above are

  false and independently actionable as defamation.

         25.     Radack ruthlessly published and republished multiple independently

  actionable false and defamatory statements of and concerning Fitzgibbon to third parties,

  including her Twitter followers in Virginia. These third parties, in turn, republished

  Radack’s defamation on their Twitter feeds. The false and defamatory statements at issue

  in this action have been published and republished millions of times on Twitter.

         26.     On multiple occasions, Fitzgibbon requested Radack in writing to cease

  and desist from publishing false and defamatory statements on Twitter.                Radack

  disregarded Fitzgibbons pleas.

         27.     By tweeting and retweeting, Radack knew or should have known that her

  false and defamatory statements would be republished over and over by third-parties

  millions of times to Fitzgibbon’s detriment and injury.          Republication by Radack’s

  Twitter followers was the natural and probable consequence of Radack’s actions and was

  actually and/or presumptively authorized by Radack.             In addition to her original

  publications, Radack is liable for the republication of the false and defamatory statements

  by third-parties under the doctrine announced in Weaver v. Home Beneficial Co., 199 Va.

  196, 200, 98 S.E.2d 687 (1957) (“where the words declared on are slanderous per se their

  repetition by others is the natural and probable result of the original slander.”).

         28.     Radack’s false statements constitute defamation per se. The statements

  accuse and impute to Trevor Fitzgibbon the commission of felonies and crimes involving

  moral turpitude and for which Fitzgibbon may be punished and imprisoned in a state or




                                                42
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 43 of 52 PageID# 890



  federal institution.   Radack’s statements also impute to Fitzgibbon an unfitness to

  perform the duties of an office or employment for profit, or the want of integrity in the

  discharge of the duties of such office or employment. Radack’s statements also severely

  prejudice Fitzgibbon in his profession or trade.

         29.     Radack’s false statements harmed Fitzgibbon.

         30.     Radack made the false statements with actual or constructive knowledge

  that they were false or with reckless disregard for whether they were false. Radack acted

  with actual malice and reckless disregard for the truth for the following reasons:

                 a.      Radack knew her statements were false – the text messages and

         selfies demonstrate that Radack was not raped or assaulted by Fitzgibbon.

         Radack lied to the United States Attorney and lied in her tweets and direct

         messages.

                 b.      Radack had a preconceived agenda to destroy Fitzgibbon’s

         reputation with falsehoods.

                 c.      After she was admonished to cease and desist, Radack continued to

         publish and republish false and scandalous statements and to use unnecessarily

         strong, violent, scandalous, and egregious language and insulting words,

         disproportionate to any occasion.

                 d.      Radack excessively reiterated, repeated and continued to republish

         false and defamatory statements, and enticed others to do so out of a desire to hurt

         Fitzgibbon and to permanently stigmatize him.

         31.     Radack lacked reasonable grounds for any belief in the truth of her

  statements – statements that she publicly retracted on May 3, 2019.




                                              43
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 44 of 52 PageID# 891



         32.     As a direct result of Radack’s defamation, Fitzgibbon suffered substantial

  damage and loss, including, but not limited to, presumed damages, actual damages, loss

  of business and income, pain and suffering, emotional distress and trauma, insult,

  anguish, stress and anxiety, public ridicule, humiliation, embarrassment, indignity,

  damage and injury to his reputation, costs, and other out-of-pocket expenses in the sum of

  $5,000,000.00 or such greater amount as is determined by the Jury.

                     COUNT III – COMMON LAW CONSPIRACY

         33.    Beginning in April 2019 and continuing through the present, Radack

  combined, associated, agreed or acted in concert with Raymond Johansen, (“Johansen”)2

  Bailey Lamon (“Lamon”), “@Kaidinn”, “@jimmysllama” (and with others unknown to

  Plaintiff without discovery and production of Radack’s direct messages), for the express

  purpose of injuring Fitzgibbon in his business and reputation through the publication and

  republication of false and defamatory statements. In furtherance of the conspiracy and

  preconceived joint plan, Radack and her confederates orchestrated a scheme the unlawful

  purpose of which was to defame Fitzgibbon in an effort to destroy his reputation and

  business. Acting in concert, Radack and her co-conspirators utilized Twitter, encrypted

  email and encrypted communications software [e.g., https://signal.org/] to publish,

  republish and spread the defamation and character assassination.

         34.    The following facts and direct and circumstantial evidence support

  Plaintiff’s contention that Radack conspired with Johansen, Lamon, @Kaidinn,

  @jimmysllama, and others:



         2
                Johansen, a reputed hacker, has multiple “personas”, including
  “Razor1911”. He communicates with Radack using Protonmail, Wire and/or Signal
  encrypted technologies.


                                             44
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 45 of 52 PageID# 892



         ●       Emails between Radack and Johansen show that they are collaborating

  against Fitzgibbon, and tweets by Johansen confirm that Radack and Johansen are in

  communications. [See, e.g., https://twitter.com/RayJoha2/status/1190342239693819905

  (“When T.F. first attacked @JesselynRadack by suing her I was right there. A woman

  [Bogaerts] that had seen what he was planning reached out to me. Since then I have

  been in touch with our friend Jess”) (emphasis added)].

         ●       The timing of the tweets, retweets, replies, likes and direct messages

  shows concerted action and purpose.

         ●       The subject matters, language and messaging jointly employed in tweets,

  including coordinated references to “years of stalking”, repeatedly describing Plaintiff as

  a “sexual predator”, “serial abuser”, “serial rapist”, describing Radack as one of

  Plaintiff’s “victims”, representing that Plaintiff made threats against Radack’s “clients”,

  and that Diani Barreto is Plaintiff’s “girlfriend”, shows concert of action and purpose.

  For instance, on May 3, 2019 Johansen tweeted the following:




  On June 8, 2019, Radack made the following statement to the Whistleblower:




                                              45
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 46 of 52 PageID# 893




  On June 8, 2019, Radack advised the Whistleblower that she was “one of his

  [Fitzgibbon’s] victims”.    On November 3, 2019, @jimmysllama tweeted the same

  message:




         ●       Constant retweeting, replying, liking, re-posting, tagging and reminders of

  each other’s statements shows concert of action and purpose.

         ●       Sharing information and publishing information, such as parts of pleadings

  and even drafts of pleadings in furtherance of the conspiracy to defame, e.g.:




                                              46
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 47 of 52 PageID# 894




        ●     Admissions by @Kaidinn, e.g.:




                                        47
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 48 of 52 PageID# 895




                                    48
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 49 of 52 PageID# 896



         ●         In concert with former client (and NSA leaker), Thomas Drake,

  manufacturing claims (after-the-fact) about evidence and victimization, including NSA-

  like claims about Radack’s nude selfies and sexts, in a patho-conspiratorial attempt to re-

  write history and to fabricate a “rape” claim (re-victimize Plaintiff) on behalf of

  misandrist Radack, e.g.:




         ●         Republishing the same defamatory material, e.g. Publicist for Predator,

  shows that Radack and Johansen are working together in a coordinated manner to defame

  Fitzgibbon.

         ●         Jointly attacking third parties who write articles about Fitzgibbon, e.g.,

  Elizabeth Vos.

         ●         Telephone records and direct messages that Radack refuses to produce.

         35.       Radack acted intentionally, purposefully, without lawful justification, and

  with the express knowledge that she was injuring Fitzgibbon.

         36.       Radack’s actions constitute a common law conspiracy to defame.


                                                49
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 50 of 52 PageID# 897



         37.     Radack is liable for the false and defamatory statements published by

  Johansen, Lamon, @Kaidinn and @jimmysllama in furtherance of the conspiracy.

         38.     As a direct result of Radack’s conspiracy, Fitzgibbon suffered damage and

  loss, including, but not limited to, actual damages, including, presumed damages and

  actual damages, loss and injury to his business, insult, pain and suffering, humiliation,

  embarrassment and injury to reputation, court costs, and other damages in the sum of

  $5,000,000.00 or such greater amount as is determined by the Jury.



         Trevor Fitzgibbon alleges the foregoing based upon personal knowledge, public

  statements of others, and records in his possession.       He believes that substantial

  additional evidentiary support, which is in the exclusive possession of Radack and agents,

  surrogates, alter egos and other third-parties, including former clients of Fitzgibbon

  Media, will exist for the allegations and claims set forth above after a reasonable

  opportunity for discovery.

         Fitzgibbon reserves the right to amend this Complaint upon production of

  Radack’s direct messages and discovery of additional instances of Radack’s wrongdoing.



                     CONCLUSION AND REQUEST FOR RELIEF

         WHEREFORE, Trevor Fitzgibbon respectfully requests the Court to enter

  Judgment against Jesselyn Radack as follows:

         A.      Compensatory damages in the amount of $5,000,000.00 or such greater

  amount as is determined by the Jury;




                                             50
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 51 of 52 PageID# 898



         B.     Punitive damages in the amount of $350,000.00 or the maximum amount

  allowed by law;

         C.     Prejudgment interest at the rate of 6% per year on the Principal Sum

  awarded by the Jury from April 9, 2019 to the date of Judgment;

         D.     Postjudgment interest at the rate of six percent (6%) per annum until paid;

         E.     Attorney’s Fees and Costs;

         F.     Such other relief as is just and proper.



                           TRIAL BY JURY IS DEMANDED



  DATED:        May 18, 2020



                               TREVOR FITZGIBBON



                               By:     /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counsel for the Plaintiff




                                              51
Case 3:19-cv-00477-REP Document 87 Filed 05/18/20 Page 52 of 52 PageID# 899



                            CERTIFICATE OF SERVICE

        I hereby certify that on May 18, 2020 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel for the Defendant and all interested parties receiving notices via

  CM/ECF.




                             By:    /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net

                                    Counsel for the Plaintiff




                                          52
